Exhibit 10.58 January 25, 2016 Mr. Marco Hegyi 7th Street Medina, WA98039 RE:Amendment to Employment Agreement Dear Mr. Hegyi: The purpose of this letter is to amend the terms and conditions upon which we have agreed that you will become employed by GrowLife, Inc. (the “Company,” “we” or “us”). The Amendment was approved by the Company on December 18, 2015. Amendment to Employment Agreement 7.Equity Participation.The exercise price of the Warrant for to purchase up to Twenty-Five Million (25,000,000) shares of common stock of the Company has been changed to $0.01 per share. Amendment to Exhibit A, Warrant to Purchase Common Stock 1.(b) Exercise Price.For purposes of this Warrant, “Exercise Price” means $0.01, subject to adjustment as provided herein. The Employment Agreement and related Exhibits dated December 4, 2013 and as amended June 20, 2014 remains in effect except for the above amendments. Very truly yours, GrowLife, Inc. /s/ Brad Fretti By: Brad Fretti Its: Chairman of the Compensation Committee Agreed to: December 18, 2015 /s/ Marco Hegyi Marco HegyiDateJanuary 25, 2016 500 Union Street, Suite 810 Seattle, WA 98101 (800) 977-5255
